Appeal from a judgment of the Supreme Court, Erie County (Richard C. Kloch, Sr., A.J.), rendered April 12, 2010. The judgment convicted defendant, upon a jury verdict, of murder in the second degree and criminal possession of a weapon in the second degree.
*1315It is hereby ordered that said appeal is unanimously dismissed.
Memorandum: We are advised that, by order dated December 9, 2013, Supreme Court granted defendant’s motion to vacate the judgment of conviction pursuant to CPL 440.10. Thus, defendant’s direct appeal from the judgment of conviction must be dismissed as moot (see People v Mills, 5 AD3d 1051, 1051 [2004]; see also People v James, 212 AD2d 822, 822 [1995]; People v Pimental, 189 AD2d 788, 788 [1993]).
Present — Smith, J.R, Fahey, Carni, Sconiers and Valentino, JJ.